DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap in the outer container sidewall must be labeled/shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the heating agent container connection part" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1 which does not specify “a heating agent container connection part”, however it is noted that claim 2 recites “a heating agent container connection part”. 
Claim 5 recites the limitation “the inner container connection part” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1 which does not specify “an inner container connection part”, however it is noted that claim 4 recites “an inner container connection part”.
Claim 5 recites the limitation “the upper end of the outer container sidewall” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1 which does not specify “an upper end of the outer container 
Claim 5 recites the limitation “the inner container sidewall” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 1 which does not specify “an inner container sidewall”, however it is noted that claim 4 recites “an inner container sidewall”.
Regarding claim 6, claim 6 recites “wherein one of the outer container wing and the connection wing has a connection groove and the other has an insertion protrusion which is separably inserted into the connection groove”. It is unclear if each of the plurality of outer container wings has either a connection groove or insertion protrusion or if only one of the plurality has either a connection groove or insertion protrusion, similarly it is unclear if each of the plurality of connection wings has a connection groove or insertion protrusion or if only one of the plurality has either a connection groove or insertion protrusion. It is noted that the specification teaches that each of the plurality of outer container wings 118 have a connection groove 119 and each of the plurality of connection wings 142 has an insertion protrusion 143, and that on the contrary the insertion protrusion may be formed in the outer container wing 118 and the connection groove 119 may be formed in the connection wing 142 of the lid 140 ([0031]). The claims have been interpreted consistent with the specification and in order to enhance the clarity of the claim it is suggested the claim be changed to something along the lines of “wherein each of the plurality of outer container wings has a connection groove and each of the plurality of connection wings has an insertion protrusion which is separably inserted into the connection groove or each of the plurality of connection wings has a 
Claim 11 recites the limitation "the heating agent container connection part" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 8 which does not specify “a heating agent container connection part”, however it is noted that claim 10 recites “a heating agent container connection part”.
Claim 13 recites the limitation “the inner container connection part” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 8 which does not specify “an inner container connection part”, however it is noted that claim 12 recites “an inner container connection part”.
Claim 13 recites the limitation “the upper end of the outer container sidewall” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 8 which does not specify “an upper end of the outer container sidewall”, however it is noted that claim 12 recites “an upper end of the outer container sidewall”.
Claim 13 recites the limitation “the inner container sidewall” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 13 depends from claim 8 which does not specify “an inner container sidewall”, however it is noted that claim 12 recites “an inner container sidewall”.
Regarding claim 14, claim 14 recites “wherein one of the outer container wing and the connection wing has a connection groove and the other has an insertion protrusion which is separably inserted into the connection groove”. It is unclear if each 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602.
Regarding claim 1, Kaneko discloses a heating container for cooking food comprising: an outer container (2) and an outer container sidewall which extends upward from an outer container bottom, a heating agent container (heating case 6) which provides an internal space for receiving a heating agent; an inner container which is received in an internal space of the outer container; and a lid (4) which is obviously separably connected with the outer container to close an open top of the inner container since the lid would need to be removed to access the inner container. Kaneko discloses that the outer container comprises a gap in the outer container sidewall (gap through which string 10 moves) (Fig. 1a, 1b, Fig. 6) (Espacenet Translation, Pg. 2, lines 26-31). Kaneko discloses a passage is formed between the outer container (2) sidewall and the inner container (3). The passage is capable of allowing gas produced by the heating agent to flow from the heating agent through the passage and out the gap in the outer container (Fig. 1a, 1b, Fig. 6).

    PNG
    media_image1.png
    625
    946
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    903
    871
    media_image2.png
    Greyscale

Claim 1 differs from Kaneko in the recitation that the outer container includes an outer container bottom having a bottom opening, wherein the heating agent container is separably connected to the outer container such that at least part extrudes outward through the bottom opening.
Bathany discloses attaching a first container (bowl 1) and a second container (collar 2) where the second container (2) has a bottom opening and the first container (1) is separably connected (elastic snap fastened) to the second container (2) such that at least part of the first container extrudes outward through the bottom opening (Fig. 1) (Espacenet Translation Pg.1, lines 21-22). It would have been obvious to one of ordinary skill in the art to modify Kaneko such that the outer container includes an outer container bottom having a bottom opening, wherein the heating agent container is separably connected to the outer container such that at least part extrudes outward through the bottom opening in order to reduce the amount of packaging material required and since the modification is seen to be an alternative configuration for securing together and nesting multiple containers, and since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports a conclusion of obviousness. 

    PNG
    media_image3.png
    648
    1363
    media_image3.png
    Greyscale

In the event claim 1 could be construed as differing from Kaneko in the recitation that the lid is separably connected to the outer container.
 Burgand discloses a configuration for securing together an outer container and inner container and a lid (Figs. 1, 2). Burgand teaches the placement of the inner container flange on the upper end of the outer container (5) and further connecting the outer container with the lid (Fig. 2 shows 7 and 13 are connected) (Espacenet Translation [0008]). The outer container and lid are necessarily separably connected in order to allow access to the contents of the container. It would have been obvious to one of ordinary skill in the art to modify Kaneko such that the lid is separably connected to the outer container as taught by Burgand since it would have been obvious to substitute one known configuration for securing together multiple containers and a lid with another known configuration for securing together multiple containers and a lid with a reasonable expectation of success, and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness and since the configuration taught by Burgand provides additional security of attachment of the lid to the containers. 
In the event claim 1 could be construed as differing from Kaneko in the recitation that the outer container comprises a gap in the outer container sidewall and a passage is formed between the outer container sidewall and the inner container, the passage capable of allowing gas produced by the heating agent to flow from the heating agent through the passage and out the gap in the outer container.
Fulcher discloses providing a hole in the sidewall of an outer container through which a string is passed and pulled for starting the exothermic reaction that permits steam to leave the package (col. 4, lines 18-30). It would have been obvious to one of ordinary skill in the art to modify Kaneko such that the outer container comprises a gap 
Regarding claim 2, Modified Kaneko discloses that the heating agent container (6) includes a heating agent container bottom, a heating agent container sidewall which extends upward from the heating agent container bottom (‘075, Figs. 1a, 1b) and a heating agent container connection part (‘954, flange 3 of the container) which extends outward from the heating agent container sidewall so that it is put on an inner end of the outer container bottom (‘954, Figs. 1-5).
Regarding claim 4, Modified Kaneko discloses that the inner container (3) includes an inner container bottom, an inner container sidewall which extends upward from the inner container bottom, and an inner container connection part (flange 3b) which extends outward from the inner container sidewall and is separably connected to an upper end of the outer container (2) sidewall (‘075, Figs. 1a, b) (‘949, Fig. 1).
Regarding claim 5, Modified Kaneko discloses that the inner container connection part (flange/fitting portion 3b) is connected to the upper end of the outer container (2) sidewall, the outer container sidewall and the inner container sidewall are spaced apart from each other (‘075, Figs. 1a, 1b) (‘949, Fig. 1).
Regarding claim 7, claim 7 differs from Modified Kaneko in the recitation that the heating agent container specifically has a size than it can be received within the inner container. It is noted the entirety of the heating agent container does not need to be .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602 in view of Zhang et al. US 2010/0108693.
Regarding claim 3, claim 3 differs from Modified Kaneko in the recitation that the outer container (2) bottom has a stop protrusion protruding upward on an inner side and the heating agent container connection part is in a shape of a groove which surrounds the stop protrusion.
Zhang discloses providing an outer container (204) bottom with a stop protrusion (230) protruding upward on an inner side and an inner container connection part in a shape of a groove which surrounds the stop protrusion ([0034]) (Fig. 2). It is noted that Zhang teaches the use of protrusions for locking together surfaces ([0033]). It would .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Bathany WO 00/30954 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602 in view of Clark et al. US 2015/0367987 in view of Atkins et al. US 2005/0247709.
Regarding claim 6, claim 6 differs from Modified Kaneko in the recitation that the outer container further includes a plurality of outer container wings which protrudes outward from the outer container sidewall and in the recitation that the lid includes a plurality of connection wings corresponding to the outer container wings, wherein each of the plurality of connection wings includes a handle which is spaced apart from the outer container wings, and the lid connected to the outer container is separated by pulling using the handle, wherein one of the outer container wing and the connection wing has a connection groove, and the other has an insertion protrusion which is separably inserted into the connection groove. 
Clark discloses providing a container which comprises a plurality of outer container wings (lower tabs 146, 148) which protrudes outward from the outer container sidewall ([0033]) and discloses that the lid includes a plurality of connection wings (upper tabs 150, 152) corresponding to the outer container wings ([0034]). Clark 
Claim 6 differs from Modified Kaneko in the recitation that each of the plurality of connection wings includes a handle which is spaced apart from the outer container wings, and the lid connected to the outer container is separated by pulling using the handle. It is noted that Modified Kaneko already discloses that the wings can also be used in assisting separation of the lid and container (‘987, [0035]).
Atkins discloses providing a pair of pull tabs (44, 74) extending from a cover seal structure corresponding to locking structures to aid in the opening of the container and lid ([0036], [0039], [0042]). It would have been obvious to one of ordinary skill in the art to modify Modified Kaneko such that each of the plurality of connection wings includes a handle (pull tab) which is spaced apart from the locking mechanisms (outer container .
Claims 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602.
Regarding claim 8, Kaneko discloses a heating container for cooking food comprising: an outer container (2) and an outer container sidewall which extends upward from an outer container bottom, a heating agent container (heating case 6) which provides an internal space for receiving a heating agent; an inner container (3) which is received in an internal space of the outer container; and a lid (4) which is obviously separably connected with the outer container to close an open top of the inner container (3) since the lid would need to be removed to access the inner container. Kaneko discloses that the outer container comprises a gap in the outer container sidewall (gap through which string 10 moves) (Fig. 1a, 1b. 6). Kaneko discloses a passage is formed between the outer container sidewall and the inner container (Fig. 1a, 1b). The passage is capable of allowing gas produced by the heating agent to flow from the heating agent through the passage and out the gap in the outer container. 
In the event claim 8 could be construed as differing from Kaneko in the recitation that the lid is separably connected to the outer container.
 Burgand discloses a configuration for securing together an outer container and inner container and a lid (Figs. 1, 2). Burgand teaches the placement of the inner container flange on the upper end of the outer container (5) and further connecting the outer container with the lid (Fig. 2 shows 7 and 13 are connected) ([0008]). The outer container and lid are necessarily separably connected in order to allow access to the contents of the container. It would have been obvious to one of ordinary skill in the art to modify Kaneko such that the lid is separably connected to the outer container as taught by Burgand since it would have been obvious to substitute one known configuration for securing together multiple containers and a lid with another known configuration for securing together multiple containers and a lid with a reasonable expectation of success, and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness and since the configuration taught by Burgand provides additional security of attachment of the lid to the containers. 
In the event claim 8 could be construed as differing from Kaneko in the recitation that the outer container comprises a gap in the outer container sidewall and a passage is formed between the outer container sidewall and the inner container, the passage capable of allowing gas produced by the heating agent to flow from the heating agent through the passage and out the gap in the outer container.
Fulcher discloses providing a hole in the sidewall of an outer container through which a string is passed and pulled for starting the exothermic reaction that permits steam to leave the package (col. 4, lines 18-30). It would have been obvious to one of ordinary skill in the art to modify Kaneko such that the outer container comprises a gap 
Regarding claim 12, Modified Kaneko discloses that the inner container (3) includes an inner container bottom, an inner container sidewall which extends upward from the inner container bottom, and an inner container connection part (flange 3b) which extends outward from the inner container sidewall and is separably connected to an upper end of the outer container (2) sidewall (‘075, Figs. 1a, b) (‘949, Fig. 1).
Regarding claim 13, Modified Kaneko discloses that the inner container connection part (flange/fitting portion 3b) is connected to the upper end of the outer container sidewall, the outer container sidewall and the inner container sidewall are spaced apart from each other (‘075, Figs. 1a, 1b) (‘949, Fig. 1).
Regarding claim 15, claim 15 differs from Modified Kaneko in the recitation that the heating agent container specifically has a size than it can be received within the inner container. It is noted the entirety of the heating agent container does not need to be received within the inner container and the bottom compartment of the heating agent container is a similar size to that of the inner container (‘075, Fig. 1a, 1b) and one of ordinary skill in the art would be motivated to adjust the sizes of the bottom compartment of the heating agent container and the inner container based on the desired amount of substance to be held within each container. Further, since examples directed to various common practices which the court has held normally require only .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602 in further view of Bathany WO 00/30954 (Espacenet Translation).
Regarding claim 9, claim 9 differs from Kaneko in view of Burgand in view of Fulcher in the recitation that the heating agent container is separably connected to the outer container such that at least part extrudes outward through the bottom opening.
Bathany discloses attaching a first container (bowl 1) and a second container (collar 2) where the second container (2) has a bottom opening and the first container (1) is separably connected (elastic snap fastened) to the second container (2) such that at least part of the first container extrudes outward through the bottom opening (Fig. 1) (Espacenet Translation Pg.1, lines 21-22). It would have been obvious to one of ordinary skill in the art to modify Kaneko such that the outer container includes an outer container bottom having a bottom opening, wherein the heating agent container is separably connected to the outer container such that at least part extrudes outward through the bottom opening in order to reduce the amount of packaging material required and since the modification is seen to be an alternative configuration for securing together and nesting multiple containers and since applying a known technique 
Regarding claim 10, Kaneko in view of Burgand in view of Fulcher discloses that the heating agent container (6) includes a heating agent container bottom and a heating agent container sidewall which extends upward from the heating agent container bottom (‘075, Figs. 1a, 1b). 
Claim 10 differs from Kaneko in view of Burgand in view of Fulcher in the recitation that a heating agent container connection part extends outwards so that it is put on an inner end of the outer container bottom. 
However as discussed above Bathany teaches a first container (1) secured together with a second container (2). Bathany teaches a first container connection part (flange 3 of the container 1) which extends outward from the first container sidewall so that it is put on an inner end of the second container bottom (‘954, Figs. 1-5). 

    PNG
    media_image3.png
    648
    1363
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Kaneko in view of Burgand in view of Fulcher such that a heating agent container connection part .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602 in further view of Bathany WO 00/30954 (Espacenet Translation) in view of Zhang et al. US 2010/0108693.
Regarding claim 11, claim 11 differs from Modified Kaneko in the recitation that the outer container (2) bottom has a stop protrusion protruding upward on an inner side and the heating agent container connection part is in a shape of a groove which surrounds the stop protrusion. 
However, regarding the heating agent container connection part (flange at top of the heating agent container 6) contacting the outer container bottom as the heating agent container connection part (flange) is required to surround the stop protrusion located on the outer container bottom, Bathany discloses attaching the connection part (flange 3) of a first container (1) to the bottom of a second container (2) (Fig. 1) (Espacenet Translation Pg.1, lines 21-22). It would have been obvious to one of ordinary skill in the art to modify Modified Kaneko such that the heating agent container connection part contacts the bottom of the outer container as taught by Bathany in order 
Regarding the outer container (2) bottom having a stop protrusion protruding upward on an inner side and the heating agent container connection part is in a shape of a groove which surrounds the stop protrusion, claim 11 is rejected in view of Zhang for the same reasons given above as for claim 3. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko JP 02072075 (Espacenet Translation) in view of Burgand FR 2691949 (Espacenet Translation) in view of Fulcher US 6,341,602 in view of Clark et al. US 2015/0367987 in view of Atkins et al. US 2005/0247709.
Regarding claim 14, claim 14 differs from Modified Kaneko in the recitation that the outer container further includes a plurality of outer container wings which protrudes outward from the outer container sidewall and in the recitation that the lid includes a plurality of connection wings corresponding to the outer container wings, wherein each of the plurality of connection wings includes a handle which is spaced apart from the outer container wings, and the lid connected to the outer container is separated by pulling using the handle, wherein one of the outer container wing and the connection wing has a connection groove, and the other has an insertion protrusion which is separably inserted into the connection groove and in the recitation that each of the plurality of connection wings includes a handle which is spaced apart from the outer container wings, and the lid connected to the outer container is separated by . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered, however a new grounds of rejection has been made based on Kaneko.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker US 2012/0193367 discloses providing vents in the outer container sidewall of a self -heating food container to vent excess heat and/or pressure from the exothermic reaction ([0049]). Hoffman US 3,683,889 discloses a self-heating container (Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792